Citation Nr: 0120668	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  94-36 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's father, mother and brother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claim was remanded by the 
Board for further development in April 1997. 

In August 1999, the Board issued a decision denying the 
veteran's claims that he had submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a psychiatric disability and his claim for 
entitlement to service connection for residuals of a head 
injury.  The veteran appealed the August 1999 decision, in 
part.  In December 2000, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion of the 
parties for remand of the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for residuals of a head injury.  This order 
vacated the Board's August 1999 decision as to that issue 
only.  The implementing order dismissed the veteran's appeal 
with respect to the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1986 RO 
determination which, in pertinent part, denied entitlement to 
service connection for residuals of a head injury, including 
a memory deficit.

2.  Evidence received since the November 1986 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for residuals of a head injury, including a memory 
deficit.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for residuals of a head injury, including 
a memory deficit, has been received.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for residuals of a 
head injury was originally denied by the RO in November 1986.  
The veteran was informed of the denial and he did not appeal 
the decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105 (West 1991).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran maintains that he experiences memory problems and 
psychiatric disability due to a head injury in service and 
that he has submitted new and material evidence sufficient to 
reopen his claim.  The evidence pertinent to the issue of 
service connection for residuals of a head injury of record 
at the time of the November 1986 rating decision included the 
veteran's service medical records.  These records show that 
the veteran received sutures on his face in December 1976.  
In March 1978, a superficial abrasion on the veteran's head 
required cleaning and dressing.  Also of record at the time 
of the November 1986 rating decision were VA 

medical records dated from January 1980 to September 1986.  
These records show treatment for psychiatric disability.  In 
a report of accidental injury received in October 1986, the 
veteran reported he had been hit in the head above the eye in 
December of 1975 or 1977.

The evidence submitted since the November 1986 rating 
decision includes a February 1995 statement from a VA 
physician.  This statement could be interpreted as indicating 
that there is a relationship between the veteran's 
psychiatric disorder and his head injury in service.  The 
medical evidence of record at the time of the November 1986 
rating decision did not indicate that there was any 
connection between any current disability and an inservice 
head injury.  Since the newly submitted medical evidence 
shows a possible link between a current disability and an 
inservice head injury, the newly submitted evidence is so 
significant, it must be considered in order to fairly decide 
the merits of the claim.  Hence, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for residuals of a head injury, including 
a memory deficit.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for residuals of a 
head injury is granted.


REMAND

Since the claim for service connection for residuals of a 
head injury is reopened, this claim must be remanded to the 
RO for de novo consideration.  There is a duty to assist the 
veteran in providing him with a VA examination in order to 
determine whether the veteran has a current psychiatric 
disability, or any other disability, which is at least as 
likely as not a residual of an inservice head injury.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The joint motion also noted that there was an ambiguity 
concerning whether the veteran wanted a hearing before a 
member of the Board.  In this regard, the Board notes that in 
a statement received in June 1997, the veteran expressly did 
not indicate a desire for a hearing in Washington, D.C. 
before the Board of Veterans' Appeals.  Accordingly, if the 
benefit sought on RO de novo consideration is not granted, 
the veteran should be afforded the opportunity for a hearing 
before a member of the Board at the local RO, in person or 
through video conference, unless otherwise indicated.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have provided him 
treatment, for the claimed residuals of a 
head injury, of which he has not 
previously advised the VA.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claims.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine the nature and etiology of 
all currently present acquired 
psychiatric disorders.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  Any 
other VA examination deemed appropriate 
should be scheduled.  The VA psychiatric 
examiner should express an opinion as to 
whether any psychiatric disability found 
is at least as likely as not related to 
an inservice head injury.  The examiner 
should provide reasons and bases for all 
opinions expressed and comment on any 
medical evidence of record which supports 
or which is contrary to his opinion, to 
include the February 23, 1995 statement 
by L.D.'S., M.D..

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, and if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  The RO should adjudicate the issue of 
entitlement to service connection for 
residuals of a head injury on a de novo 
basis.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be given the appropriate 
opportunity to respond thereto.  

7.  If the benefit sought remains denied, 
the RO should contact the veteran and 
inquire as to whether he desires an in-
person hearing at the RO before a member 
of the Board, or video-conference hearing 
from the RO before a member of the Board.  
If either preference is so indicated, the 
RO should schedule the veteran for a 
travel Board hearing or video-conference 
hearing, at the RO, as appropriate.   


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



